UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1450


In Re:   ANNIE R. SMITH, on behalf of A. T. (minor),

                Petitioner.




   On Petition for Writ of Mandamus.        (3:07-cv-00371-RJC-DCK)


Submitted:   June 1, 2010                      Decided:   June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Annie R. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Annie R. Smith, acting as guardian ad litem for her

grandson,       petitions      for    a       writ     of    mandamus          seeking

reconsideration of several district court orders and our opinion

dismissing her consolidated appeals, as well as a state child

custody   decree.       We   conclude     that    Smith     is   not    entitled      to

mandamus relief.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                 Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17    (4th   Cir.    2003).         Further,     mandamus         relief   is

available only when the petitioner has a clear right to the

relief sought.       In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

            Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

This court does not have jurisdiction to grant mandamus relief

against state officials, Gurley v. Superior Court of Mecklenburg

County, 411 F.2d 586, 587 (4th Cir. 1969), and does not have

jurisdiction to review final state court orders, D.C. Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983).

            The relief sought by Smith is not available by way of

mandamus.       Accordingly,     we     deny     the   petition        for    writ    of

mandamus.     We dispense with oral argument because the facts and

                                          2
legal    contentions   are   adequately   presented    in    the    materials

before   the   court   and   argument   would   not   aid   the    decisional

process.

                                                            PETITION DENIED




                                    3